Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 1 of 23 PageID 617




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                                      Case No.
                                                         3:20-CR-86-TJC-PDB
 AARON DURALL, et al,

        Defendants.

               DEFENDANTS JOINT MOTION TO DISMISS INDICTMENT AND
                    INCORPORATED MEMORANDUM OF LAW

       Defendants Aaron Durall and Christian Fletcher (“Durall” and “Fletcher”) jointly move the

Court under Fed. R. Crim. P. 12 to dismiss the indictment.

I.     INDICTMENT

       The indictment alleges Durall owned and controlled Reliance Laboratory Testing Inc.

(“Reliance”), a clinical testing laboratory that performed toxicology testing on urine samples, and

one of Durall’s companies (Durall Capital) owned and operated Chestatee Regional (“Chestatee”),

a rural hospital. The indictment alleges Fletcher owned and controlled LifeBrite Laboratories Inc.

(“Lifebrite), also a clinical testing laboratory that performed toxicology testing on urine samples.

Both Defendants are charged with conspiracy to commit healthcare fraud and wire fraud (count

one); Durall is charged with substantive healthcare fraud (counts two through six); and both

Defendants are charged with conspiracy to commit money laundering and substantive money

laundering with the alleged specified unlawful activity being the same frauds (Durall – counts

seven, nine, ten and twenty-three; Fletcher – counts eight, fifteen and eighteen.)

       The indictment alleges a scheme to defraud private insurance companies through the

submission of electronic claims for payment for services rendered by hospitals and laboratories

that the government claims were not payable pursuant to the insurance contracts with the hospitals,



                                                     1
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 2 of 23 PageID 618




known as provider agreements. The indictment alleges that when rural hospitals submitted claims

for laboratory tests that were performed on urine samples, the claims were “false” and

“fraudulent.” Not because the tests were not performed: there is no dispute that the tests were

performed, precisely as ordered by a physician. And not because the tests were inaccurate or

provided false results. Rather, the allegation is that the tests were not performed at the right

location, or because the tests were performed on specimens provided by individuals who were not

appropriate (or eligible) “patients” of the hospitals. Significantly, there is no allegation of any

false statement in the claims. Nevertheless, the government (and the insurers) content that the

claims that were filed, though containing no false statement or material omission, were for services

that were not covered and were therefore fraudulent.

II.    MEMORANDUM OF LAW

       The mail fraud statute is among the oldest federal criminal offenses, having been enacted

by Congress nearly 150 years ago pursuant to its constitutional power to regulate the post office.

For the 150 years since the enactment, the government has routinely gerrymandered the boundaries

of the mail fraud (and later the wire fraud) provisions to criminalize behavior that the government

condemns, even if the conduct (worthy of condemnation, or not), does not fit within the concept

of fraud by any reasonable definition. Whether an attempt to outlaw “dishonest services”1 or to

criminalize deceit without an accompanying effort to deprive the “victim” of money or property,2

or pursuing public corruption conduct that shocks the conscience, but is not fraud,3 the appellate



1
  Skilling v. United States, 561 U.S. 358 (2010); McNally v. United States, 483 U.S. 350 (1987).
2
  United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016); United States v. Cleveland, 531 U.S.
12 (2000).
3
  McDonnell v. United States, 136 S. Ct. 2355 (2016); Kelly v. United States, 140 S.Ct. 1565
(2020); United States v. Van Buren, 940 F.3d 1192 (11th Cir. 2019) (cert granted on other
grounds).



                                                     2
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 3 of 23 PageID 619




courts, including several Supreme Court decisions have persistently declined the government’s

invitation to employ the fraud statutes to prosecute behavior that is unethical, “shoddy business”

or otherwise distasteful – but not fraudulent.

       This case presents the Court with a novel theory of prosecution which on its face seeks to

expand the healthcare and wire fraud federal criminal statutes to reach and encompass insurance

contract disputes between payors (non-government insurance companies) and payees (rural

hospital providers). The essence of the indictment is that Durall and other rural hospital defendants

(or their co-conspirators) filed claims for payment electronically, on their own behalf and on behalf

of laboratories4, including Durall’s Reliance and Fletcher’s LifeBrite, on forms provided by the

insurance companies without any false statements or material omissions, but because the insurance

companies did not envision paying for the claims (but did so), Defendants should be held

criminally responsible for defrauding the insurance companies. No deceit, no false statement, no

material omissions; yet because the insurance companies did not contemplate that their contracts

with the rural hospital providers would cover the services for which payment was sought,

Defendants should be found guilty of criminal fraud. In fact, the discovery reveals that the claim

forms expressly revealed the pertinent facts, but the insurance companies simply did not review

that portion of the claim form (the TOB – Type of Bill), when deciding whether to pay a claim.5




4
  LifeBrite did not submit any billing or claim forms to the insurance companies. Indeed, the
contracts entered into between LifeBrite and the rural hospitals prohibited LifeBrite from billing
the insurance companies directly. And, LifeBrite was not a party to any of the contracts between
the insurance companies and the rural hospitals.
5
  Referring to grand testimony of FBI agent Schwinger, Grand Jury February 12, 2020, Bates:
MDFL – 0361020-21; 361024. Schwinger testified that the TOB code 141 used on the claim form
was accurate and identified the patient as a “non-patient” of the hospital. See also Little River v.
Blue Cross and Blue Shield of Texas, AAA Case No. 01-18-0001-0136 Final, May 6, 2020, ¶ 80.
EXHIBIT “A” is attached to this Motion.



                                                     3
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 4 of 23 PageID 620




       Perhaps the most striking thing about the Indictment is what it does not allege. The

Indictment does not allege that Defendants billed for a single test that was not performed. It does

not allege that Defendants filed claims for fake patients.      It does not allege that Defendants

falsified any medical records or filed any inaccurate claims. It does not allege that Defendants

sought to conceal from the health insurers any material information. It does not allege that any

tests were conducted other than pursuant to validly-issued prescriptions from licensed doctors. It

does not allege that the tests were conducted past an applicable expiration date of the prescriptions.

It does not allege that Defendants doublecharged for any service performed. And, perhaps most

importantly, it nowhere alleges that any private insurer places the burden or even the right to

determine medical necessity on a drug testing laboratory (whether in a hospital, or otherwise).

       At most, this case involves a matter of contract interpretation.       And that is giving the

benefit of the doubt to the insurance companies which drafted the contracts and which now claim

those contracts did not cover the services that were submitted by the defendants for coverage.6 A

contract dispute cannot morph into a federal crime absent fraud; and a fraud offense requires an

intent to defraud, coupled with deceit, either through a false statement or an actionable material

omission.

       This motion to dismiss relies on the deficiency of the indictment to allege an offense. The

indictment alleges a scheme to fraud in the abstract but does not allege any facts to provide notice

to the defense what conduct, or representation, or omission is the corpus delicti of the offense. A



6
  In one conference that Durall’s counsel had with government attorneys, the latter stated, “Your
client found a loophole and drove a truck through it.” This, to be sure, is the essence of a contract
dispute, and a dispute for which the drafter of the contract bears full responsibility. In litigation
that mirrored many of the same claims as appear in this case, an arbitrator expressly concluded
that testing done by a laboratory outside the hospital is covered by the insurance contract that
governed the claims filed by the hospital. Little River Arbitration Award, supra, footnote 5, ¶ 71,
¶ 73.


                                                      4
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 5 of 23 PageID 621




vague contract, even if it is breached (and we do not concede that there was any breach) does not

constitute fraud. Just as a vague criminal statute may not be the foundation for a criminal

prosecution; and just as a vague tax provision may not be the foundation for a tax evasion

prosecution; a vague contractual obligation may not be the foundation for a criminal prosecution.

Moreover, if a contract is subject to varying interpretations, the government may not prosecute

conduct that may violate one interpretation of the contract. Even if the contract is unambiguous,

there is no crime when one party breaches a contractual obligation.

       The indictment fails to allege what was “fraudulent” in the claims, it does not even allege

what was “deceptive.”7 This case is unique in the annals of fraud cases insofar as it alleges a

scheme to defraud without ever identifying what specific false statement or deceptive practice was

employed to victimize the insurance company. An essential element of any fraud case is deceit.

Yet, there is no deceitful representation that is alleged in the indictment.

       If filing a claim that is not payable (according to the insurance company) amounts to fraud

– with no allegation of any false statement in the claim – there would be tens of thousands of

crimes committed throughout the country on a daily basis. Insurance claims often include requests

for payment or reimbursements by people or institutions seeking insurance payments for costs that

are not payable under the insured’s insurance contract. This applies to health insurance claims,

property insurance claims, and car insurance claims. On a daily basis, thousands of claims for



7
  Throughout the indictment, the government alleges fraud, but never identifies any fraudulent
representation. For example, in Count One, the indictment alleges that the defendants:

       “knowingly and willfully execute[d] a scheme and artifice to defraud health care
       benefit programs affecting commerce, as defined in 18 U.S.C. § 24(b), that is, the
       Private Insurers, and to obtain, by means of materially false and fraudulent
       pretenses, representations, and promises, money and property owned by, and under
       the custody and control of, said health care benefit programs,…” (emphasis
       supplied).


                                                      5
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 6 of 23 PageID 622




insurance benefits are rejected by insurance companies on the basis that the claims are not covered

by the insured’s insurance contract. Yet, absent a false statement in the reimbursement claim, no

court would ever entertain a case in which the insurance company (or a prosecutor) alleged that

the claim is fraudulent based solely on the fact that the claim is for a non-covered event (or that

the patient was not covered). This court should refuse to entertain this case and grant this motion

to dismiss.

       The indictment also alleges that the tests were not medically necessary, despite the fact that

they were ordered by a physician and the laboratory owners and operators had no authority or basis

to conclude that the tests were not medically necessary. In fact, if a laboratory employee or owner

were to refuse to perform a test based on the laboratory owner’s assessment of what is “medically

necessary,” the laboratory owner would be guilty in many jurisdictions of practicing medicine

without a license.    Under Federal law, the responsibility for determining that a controlled

substance is for a legitimate medical purpose is not only with the prescriber, but “a corresponding

responsibility rests with the pharmacist who fills the prescription.” 21 C.F.R. § 1306.04 (2015).

No such responsibility to evaluate medical necessity has ever been placed on a testing laboratory.

In fact, the Department of Health and Human Services has promulgated the Office of the Inspector

General (OIG) Compliance Program Guidance for Clinical Laboratories, which expressly states,

“laboratories do not and cannot . . . make medical necessity determinations.” Federal Register,

Vol. 63 No. 163, Published August 24, 1998, at 45079 (emphasis added).

       Despite repeated requests by Durall for a Bill of Particulars to isolate and identify the

specific false statement that is the foundation for the fraud charges, the government has declined

to provide any information revealing the specific false statements made by Durall or other rural

hospital defendants in any filed claim, insisting that all the defendants should review the millions

of pages of discovery to learn the basis for the fraud charge.       Durall submitted a letter with


                                                     6
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 7 of 23 PageID 623




detailed requests for an explanation of what was false in the applications for insurance benefits;

the government responded that the answer could be found among the several million pages of

discovery provided under Rule 16. Durall then requested a meeting with the prosecutors so that

the government could clarify or define what was false in the claims in order to prepare a defense.

The government again refused. Yet a third time, Durall requested just a phone call to discuss this

matter in order to avoid having to file a formal Bill of Particulars. The government refused to

discuss the matter on the phone.

       Contemporaneous with the filing of this motion to dismiss, Durall is also filing a motion

for a bill of particulars, but it is apparent that the indictment does not allege a crime and that is

why the government persists in its refusal to identify the key ingredient of any fraud case: deceit.8

There was no deceit in this case. The indictment does not allege the utterance or writing of a false

statement. There is no allegation of a material omission.

       A.      A Breach of Contract Alone Does Not Amount to Criminal Fraud and the
               Failure to Comply with the Terms of a Contract is Not a Federal Crime in the
               Absence of a Material False Statement or Omission.

       As stated above, Durall owns a rural hospital and a testing laboratory; Fletcher owns a

testing laboratory. In Durall’s hospital, there are laboratory testing machines that can perform

“screening” tests on a urine sample to determine if the specimen contains evidence of the ingestion

of a controlled substance. If the screening test shows the existence of a controlled substance, the

sample then undergoes a confirmatory test at a testing laboratory, such as Reliance or LifeBrite, in

order to identify the specific controlled substance present.9 Testing the urine sample through the



8
  Needless to say, a bill of particulars, even if it is supplied, does not cure a defective indictment.
Russell v. United States, 369 U.S. 749, 769-70 (1962).
9
  Confirmatory testing is also done on negatives as false negatives are prevalent in routine initial
screenings. This is up to the ordering physician-provider to decide upon ordering the tests.
Additionally, the screening menu(s) are not as expansive as confirmatory testing menus, so


                                                      7
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 8 of 23 PageID 624




initial screening procedure and then conducting a more thorough confirmatory test to determine

what substance is in the urine that triggered the positive screening test is precisely what the doctor

who submitted the urine sample requested. All of this information is contained in the indictment.

        With regard to both tests, payment for the service provided to the beneficiary is sought by

the rural hospital. The rural hospital that performed the screening test (Chestatee, for example) is

eligible for payment because the laboratory facility in the hospital actually performed the test. The

confirmatory laboratory (Reliance or LifeBrite), is paid by the hospital to perform the confirming

test and thus, the hospital is entitled to payment or reimbursement for the cost it incurred in

ordering this test as well.

        Who are the “patients” whose urine specimen is tested? The government contends that the

urine is supplied by individuals who are not “patients” of the rural hospital. It is true that the

people whose urine is tested do not occupy a bed in the hospital and, in fact, do not come to the

hospital. But their urine is initially screened at the hospital, and the hospital refers to and pays the

laboratory that performs the confirmatory test on the positive screen (or when the physician-

provider orders the more complex confirmatory test). The urine specimens come from what the

CMS and the industry label “non-hospital patients” to differentiate them from inpatients and

outpatients.10

        Thus, there are two basic questions – legal questions – presented by the allegations in the

indictment that can be decided in the context of a Rule 12 challenge to the sufficiency of the

indictment, based entirely on the allegations (or the lack thereof) in the indictment:



oftentimes providers order both to test for other illicits and substances not available on the
screening menu. To summarize, confirmatory testing may be performed whether the screening
results are positive or negative based on the tests ordered from the ordering provider.
10
   Government and private insurance may cover all three types of patients – inpatients, outpatients,
and non-patients.


                                                       8
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 9 of 23 PageID 625




       (1) Does it matter if the individual whose urine is tested never enters the rural hospital and

never occupies a bed there? Does that fact (which is alleged in the indictment) render the claim

fraudulent, even if the data on the claim form electronically submitted to the insurance company

is not false and identifies the individual as a non-hospital patient by the TOB code 141?

       (2) Does it matter that the confirmatory test is analyzed at an off-site laboratory that then

receives payment for performing the test at the request of the rural hospital and the doctor who

submitted the sample? Does that fact render the rural hospital’s submitting a billing claim on

behalf of the confirmatory laboratory for payment fraudulent?

       The answer to both questions is no. There is nothing in the insurance contract (the provider

agreements) that explicitly says that only screening tests performed for inpatients or outpatients

(as opposed to non-patients) are eligible for payment. In fact, the claim forms submitted for

payments by or on behalf of Durall specifically identified the individuals whose urine was tested

as “non-patients” through the TOB code 141. It bears repeating: The insurance companies provide

a code to the hospitals to identify the status of the person who contributed the specimen and one

of the codes (“141”) explicitly identifies the individual as a non-patient. That code was placed on

the claim form prepared and used by the insurance companies. Perhaps, then, it is no wonder that

the government declines to identify any false statement on the claim form. And equally important

is this fact: nothing on the claim form that was prepared for the submission of claims requests any

information about where the testing was performed. If this was an important fact for the insurance

company, it should have requested that information on the claim form.

       If the government and the insurance companies think these claims were not payable, then

there is ambiguity in the contract and in the payment claim forms, because neither the insurance

contract, nor the claim forms state that non-patients may not utilize the rural hospital’s laboratory

services. And if there is a flaw or an ambiguity in the contracts or the claim forms – both of which


                                                     9
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 10 of 23 PageID 626




 are drafted by the insurance companies – there may (or may not) be a civil dispute that requires

 the parties to repair to another court or to arbitration. But a criminal prosecution is not appropriate.

 And that is for the simple undeniable and facially apparent fact that Durall never filed any claim

 that falsified who the donor of the specimen was (i.e., that the specimen came from a non-patient).

 There was no deceit that occurred and, more to the point, no deceit that is alleged in the indictment

 with regard to the identity of the specimen donor.

         If the government’s allegation is that the insurance contract does not “contemplate”

 payment for these services, then the essence of the supposed crime that the government is

 prosecuting is a breach of contract, or the filing of a claim for coverage – concealing no fact – for

 a service that was not covered. Absent fraud, this is not a crime. This is an issue that is ripe and

 appropriate for the court to decide. The interpretation of a contract term is a question of law for

 the court to decide. See Saregama India, Ltd. v. Mosleyley, 635 F.3d 1284, 1290 (11th Cir. 2011)

 (“The interpretation of a contract, or agreement, presents a question of law.”); Carneiro Da Cunha

 v. Standard Fire Ins. Co., 129 F.3d 581, 584–85 (11th Cir. 1997) (“Contract interpretation is

 generally a question of law. The initial question of whether a contract is ambiguous is also a

 question of law for the court . . . .”).

         B.      Citation of Authority

         When analyzing challenges to the sufficiency of an indictment, courts give the indictment

 a commonsense construction, and its validity is to be determined by practical, not technical,

 considerations. The appropriate test is not whether the indictment might have been drafted with

 more clarity, but whether it conforms to minimal constitutional standards. United States v.

 McGarity, 669 F.3d 1218, 1235–1236 (11th Cir. 2012); United States v. Poirier, 321 F.3d 1024

(11th Cir. 2003).

         An indictment must contain every element of the charged offense to pass constitutional


                                                       10
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 11 of 23 PageID 627




 muster. United States v. Fern, 155 F.3d 1318 (11th Cir. 1998); United States v. Stefan, 784 F.2d

 1093 (11th Cir. 1986). This is because the Sixth Amendment guarantees every defendant the right

 to be informed of the government’s accusations against him or her. United States v. Chilcote, 724

 F.2d 1498 (11th Cir. 1984). Federal Rule of Criminal Procedure 7(c)(1) provides that an

 indictment shall be a plain, concise and definite written statement of the essential facts constituting

 the offense charged. United States v. Resendiz-Ponce, 549 U.S. 102, 127 S. Ct. 782, 166 L. Ed.

 2d 591 (2007).

        If the indictment tracks the language of the statute, it must be accompanied with such a

 statement of facts and circumstances as will inform the accused of the specific offense, coming

 under the general description, with which he or she is charged. Additionally, when the indictment

 uses generic terms, it must state the offense with particularity. United States v. Bobo, 344 F.3d

 1076, 1083 (11th Cir. 2003) (holding that health care fraud indictment was deficient, because it

 failed to adequately allege factual basis for charge); United States v. Schmitz, 634 F.3d 1247 (11th

 Cir. 2011) (holding that § 666 counts of an indictment were deficient, because they failed to allege

 any facts to support the allegation of theft or fraud and failed to expressly incorporate the facts that

 were set forth in related mail fraud counts). In United States v. McGarity, 669 F.3d 1218, 1238–

 1240 (11th Cir. 2012), the defendant was charged with obstruction of justice under 18 U.S.C.

 § 1512(c) and the indictment correctly recited the essential elements of the crime tracking the

 language of the statute. However, the indictment did not identify the official proceeding that was

 allegedly the target of the defendant’s obstruction effort. The Eleventh Circuit held that the

 indictment on this count was defective. In United States v. Martinez, 800 F.3d 1293 (11th Cir.

 2015), the court held that an indictment for making a threatening communication was defective

 because the indictment failed to allege the defendant’s mens rea.

        A breach of contract does not constitute evidence of a materially false or fraudulent


                                                       11
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 12 of 23 PageID 628




 representation designed to defraud the victim in a fraud case. McEvoy Travel Bureau, Inc. v.

 Heritage Travel, Inc., 904 F.2d 786, 791 (1st Cir. 1990) (interpreting the mail fraud provision of

 Section 1341 as a predicate act in a civil RICO action and stating “[n]or does a breach of contract

 in itself constitute a scheme to defraud.”); see, e.g., United States v. Kreimer, 609 F.2d 126, 128

 (5th Cir.1980), where the court wrote:

         [T]he [mail fraud] statute does not reject all business practices that do not fulfill
        expectations, nor does it taint every breach of a business contract. Its condemnation
        of a “scheme or artifice to defraud” implicates only plans calculated to deceive. The
        government must prove not only that there was fraudulent activity but also that the
        defendant had a “ conscious knowing intent to defraud,” United States v. Kyle, 257
        F.2d 559, 564 (2d Cir. 1958).

 United States v. Kreimer, 609 F.2d 126, 128 (5th Cir. 1980). See also United States v. Blankenship,

 382 F.3d 1110, 1132 (11th Cir. 2004) (“It is not illegal for a party to breach a contract; a contract

 gives a party two equally viable options (perform or pay compensation), between which it is

 generally at liberty to choose.”); United States v. Berheide, 421 F.3d 538, 540 (7th Cir. 2005)

 (“breach of contract is not a crime”).

        In United States v. Blankenship, 382 F.3d 1110 (11th Cir. 2004), the Eleventh Circuit

 reversed a false statement conviction. The defendants submitted contracts and equipment leases

 to the government to demonstrate the bona fides of the defendants’ relationship (in order to qualify

 for a government contract). Actually, the parties did not intend to have that relationship, but

 submitted the documents in order to win the contract. The Eleventh Circuit concluded that this

 conduct did not amount to a false statement under § 1001. A contract is not a “false statement”

 unless it is fraudulent, or actually contains false statements of fact. A contract like the one at issue

 in that case is not like a guarantee that a party never intended to honor (which could constitute a

 false statement). A contract can be breached without any criminal culpability. The existence of

 the contract was not actually disputed, even if the parties never intended to comply with its terms



                                                       12
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 13 of 23 PageID 629




 or to sue the other party for breaching the contract. The Eleventh Circuit went on to hold, “Based

 on our analysis of both the text of § 1001 and the caselaw, it appears there are only two ways in

 which a contract can possibly be considered “false.” First, a contract is false if a person forges or

 alters it. Like a forged birth certificate or counterfeit currency, the document itself would be, quite

 literally, false. … The only other way in which a contract can be “false” is if it contains factual

 misrepresentations.”11

           United States v. McCarrick, 294 F.3d 1286 (11th Cir. 2002), elaborates on the principles

 that differentiate a civil claim for breach of contract and a criminal charge of fraud. The defendant

 was charged with making a false statement to the government (SBA) in violation of 18 U.S.C.

 § 1001, as well as bank fraud, in violation of 18 U.S.C. § 1344. The defendant applied for a bank

 loan which was guaranteed by the SBA. The application indicated that the proceeds were intended

 to be used, in part, to buy certain equipment for his garage. The check was issued by the bank

 and the defendant deposited the check in his account. Later, he used the money for a different

 (though business-related) purpose.     The question was whether he had the intent to defraud the

 bank at the time he signed the loan documents. The Eleventh Circuit reversed the conviction,

 holding that there was insufficient evidence that he had the intent to deceive the bank or the SBA

 at the time he applied for the loan. His conduct after he signed the loan documents did not establish

 his state of mind at the time he signed the documents. Moreover, he used the balance of the money

 loaned to him for the agreed-upon purpose, including the purchase of other machinery for the

 garage.




 11
    The court in Blankenship affirmed fraud counts based on false statements in the claims for
 payment; forged signatures; false addresses that were placed on claim forms; false wage and hour
 documents that lied about who was performing the work. None of this type of conduct is alleged
 to have occurred in this case.


                                                       13
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 14 of 23 PageID 630




        C.      Contractual Terms That are Ambiguous or Subject to Varying Interpretations
                Do Not Form the Basis for a Fraud or False Statement Charge.

        Where the basis for a § 1001 prosecution is the defendant’s alleged false statements on a

 form, if the form is inherently ambiguous or reasonably subject to an alternative interpretation, a

 false statement prosecution may be barred. A prosecution based on an uncertain law or contract

 violates due process. United States v. Manapat, 928 F.2d 1097 (11th Cir. 1991); United States v.

 Payne, 750 F.2d 844 (11th Cir. 1985).

        In United States v. Whiteside, 285 F.3d 1345 (11th Cir. 2002), the defendants’ convictions

 were reversed on sufficiency grounds. The defendants were charged with making false statements

 in connection with Medicare reimbursement cost reports and conspiracy to defraud the

 government.     In the reimbursement cost reports, the defendants reported that part of their

 hospital’s annual costs included certain interest payments on a note that represented a capital

 expenditure. According to the government, these interest payments should not have been reported

 as a capital expenditure. The jury convicted the defendants. The Eleventh Circuit held that it

 was far from clear what the appropriate definition of a “capital expenditure” is in the context of

 interest payments for the note.   Consequently, as a matter of law, the defendants could not be

 found guilty of making a false statement. The court held that, “In a case where the truth or falsity

 of a statement centers on an interpretive question of law, the government bears the burden of

 proving beyond a reasonable doubt that the defendant’s statement is not true under a reasonable

 interpretation of the law.” Id. 285 F.3d at 1351. The recent case United States v. Harra, --- F.3d

 --- (3rd Cir. 2021), emphasizes these same principles: if there is ambiguity regarding a duty

 (whether contractual, regulatory, or otherwise), the prosecution may not claim that under its

 interpretation, the defendant did not comply with the duty. Moreover, the government must prove

 (and allege) that there was no reasonable alternative interpretation (regardless of the state of mind



                                                      14
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 15 of 23 PageID 631




 of the parties). In other words, whether the defendants shared the same interpretation as the

 government is not determinative. The government is required to allege that there was no

 objectively reasonable alternative interpretation of the rights and responsibilities of the parties –

 or the eligibility for payment. The fact that an objective arbitrator in Texas reviewing the same

 contract found that payment for non-patients was required by the contract proves that there are

 objectively reasonable alternative interpretations of the contract. The fact that the government’s

 expert can only offer an opinion about what the contracts “meant” as opposed to what the contracts

 explicitly provided provides further support for the lack of clarity in the obligations and rights of

 the parties.

         In the context of tax evasion prosecutions, these principles have been recognized by

 appellate courts throughout the country: if the tax obligation of a tax payor is not certain, then the

 person cannot be prosecuted for tax evasion. See, e.g., United States v. Mallas, 762 F.2d 361 (4th

 Cir. 1985); United States v. Dahlstrom, 713 F.2d 1423 (9th Cir. 1983); United States v. Harris,

 942 F.2d 1125 (7th Cir. 1991).        It violates due process to criminalize conduct where the

 unlawfulness of the conduct is not clearly defined.

         This same principle provided the basis for a reversal of the conviction in United States v.

 Critzer, 498 F.2d 1160, 1162 (4th Cir. 1974), another tax case, where the Fourth Circuit wrote:

 “We hold that defendant must be exonerated from the charges lodged against her. As a matter of

 law, defendant cannot be guilty of willfully evading and defeating income taxes on income, the

 taxability of which is so uncertain that even co-ordinate branches of the United States Government

 plausibly reach directly opposing conclusions. As a matter of law, the requisite intent to evade

 and defeat income taxes is missing. The obligation to pay is so problematical that defendant's

 actual intent is irrelevant. Even if she had consulted the law and sought to guide herself

 accordingly, she could have had no certainty as to what the law required.”


                                                       15
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 16 of 23 PageID 632




        The principles that are reflected in the Mallas, Dahlstrom and Harris, cases – decisions

 that condemned prosecutions based on ambiguous tax obligations – also require the dismissal of

 an indictment that is based on a similarly ambiguous law or contract that governs the rights and

 responsibilities of the parties. United States v. Pirro, 212 F.3d 86 (2d Cir. 2000). In other words,

 the issue of ambiguity is not reserved for the jury’s decision: if the law is unclear (and by analogy,

 if a contract is ambiguous – such as a claim form or an insurance contract), an indictment based

 on a violation is subject to dismissal.

        These decisions also reflect the Rule of Lenity which ensures that if a law is unclear or

 subject to inconsistent or alternative interpretatations, the “tie” goes to the defendant. When a

 criminal statute is ambiguous in its application to certain conduct, the rule of lenity requires it to

 be construed narrowly.     Where there is ambiguity in a criminal statute, doubts are resolved in

 favor of the defendant. Yates v. United States, 574 U.S. 528, 135 S. Ct. 1074, 191 L. Ed. 2d 64

 (2015); Skilling v. United States, 561 U.S. 358, 130 S. Ct. 2896 (2010); United States v. Santos,

 128 S. Ct. 2020 (2008); Jones v. United States, 529 U.S. 848 (2000); United States v. Izurieta, 710

 F.3d 1176 (11th Cir. 2013); United States v. Trout, 68 F.3d 1276 (11th Cir. 1995); United States

 v. McLemore, 28 F.3d 1160 (11th Cir. 1994); United States v. Cruz, 805 F.2d 1464 (11th Cir.

 1986); United States v. Jenkins, 58 F.3d 611 (11th Cir. 1995). Santos explained that the Rule of

 Lenity, “not only vindicates the fundamental principle that no citizen should be held accountable

 for a violation of a statute whose commands are uncertain, or subjected to punishment that is not

 clearly prescribed. It also places the weight of inertia upon the party that can best induce Congress

 to speak more clearly and keeps courts from making criminal law in Congress’s stead.” 128 S. Ct.

 at 2025.

        The Rule of Lenity is not limited to the interpretation of statutes. The Eleventh Circuit

 condemned a conspiracy to commit mail fraud conviction in United States v. Chandler, 388 F.3d


                                                      16
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 17 of 23 PageID 633




 796 (11th Cir. 2004). The defendants were recipients of stolen or embezzled winning McDonald’s

 game pieces that they redeemed for considerable prize money. They did not realize that the

 winning game pieces were stolen, but they did know that the game pieces were transferred to them

 by others in exchange for a share of the winning prize. The government contended that the

 redemption of the winning pieces amounted to a false representation because the defendants were

 “implicitly” stating that they obtained the pieces “legitimately”— but it was entirely unclear what

 the scope of legitimacy was under the McDonald’s game rules. Thus, under the Rule of Lenity,

 this could not amount to criminal fraud.12

        In addition, if the theory of the indictment is that the claims filed by Durall’s and other

 defendants’ rural hospitals contained a material omission, the indictment fails to allege what was

 omitted and what law required the information to be included:

        The indictment failed to sufficiently allege the second element of a section 7206(1)
        violation, namely a material falsehood or an omission that amounted to a material
        falsehood. In this case, the allegation is that Pirro omitted something from a tax
        return. An omission cannot amount to a false statement, which is an essential
        element of a section 7206(1) violation, without the crucial background fact that gives
        rise to the duty to disclose the fact that was omitted. Only the omission of facts
        required to be reported constitutes a material falsehood. The indictment must
        therefore allege what made the omission in this case criminal.

United States v. Pirro, 212 F.3d 86, 93 (2d Cir. 2000) (emphasis supplied).

        In United States v. Mitchell, 165 Fed. Appx. 821 (11th Cir. 2006), the government failed

 to establish, in a prosecution for conspiracy to commit fraud based upon an alleged submission of

 claims for services not eligible for Medicare coverage, that services for which claims at issue were

 submitted were per se ineligible for Medicare coverage, where the government did not introduce

 any written authority governing the circumstances under which the services at issue could be



 12
    As noted above, the interpretation of a contract term – and the determination whether a contract
 is ambiguous – are questions of law for the court to decide.


                                                     17
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 18 of 23 PageID 634




 payable under Medicare, and where the testimony of a government’s investigator with respect to

 specific services at issue was contradictory as to whether such services were per se excludable.

 Moreover, the court remarked, the government failed to establish that specific services for which

 the subject claims were submitted were nonbillable on the ground that they were performed by a

 technician at the patients’ homes rather than at the clinic with the physician present, where the

 applicable rule as set out in the testimony of the government’s investigator was ambiguous as to

 whether the provision of services in the patient’s home pursuant to the treatment plan drawn up by

 the physician amounted to a provision of services under the “direct supervision” of a physician.

        United States v. Hale, 762 F.3d 1214 (10th Cir. 2014), also illustrates this principle: At the

 meeting of creditors in a bankruptcy case, the defendant was asked, “To your best knowledge and

 belief, is the information contained in your petition, statements, schedules and related bankruptcy

 documents true, complete and accurate?” There is an ambiguity in this question, because it is not

 clear if the truthfulness of the answer is measured at the time the statement was made (i.e., the

 bankruptcy schedules were filed) or at the time of the creditors’ meeting. In this case, the

 ambiguity was important, because the defendant learned after filing the schedules that one of the

 assets was worth substantially more than what he had listed on the schedule. Because of this

 ambiguity, the defendant could not be convicted of making a false statement in a bankruptcy

 proceeding.

        In United States v. Stack, 821 F.3d 1038 (8th Cir. 2016), the court held that no reasonable

 jury could have found that defendant knowingly and willfully made a false statement, within the

 meaning of statute proscribing false statements to a government agency, by affirming, in the loan

 authorization and agreement for disaster loan from the Small Business Administration (SBA),

 that there were no substantial adverse changes in his financial condition. The adverse changes

 alleged by the government, namely, additional loans since defendant’s initial application, a


                                                     18
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 19 of 23 PageID 635




 $900,000 balance owed to suppliers, and the bank’s suggestion that the loan be moved to another

 lender, were not comparable to the liens, bankruptcies, and convictions listed in agreement

 documents as examples of “substantial adverse changes.” Because the government did not

 introduce evidence of amount defendant owed suppliers at time of original application, evidence

 of amount he owed when later signing agreement did not demonstrate “change” in financial

 condition.

        The Stack decision went further, holding that no reasonable jury could have found that

 defendant knowingly and willfully made a false statement, by certifying on the loan authorization

 and agreement for his disaster loan from the Small Business Administration (SBA) that his original

 application was true, correct, and complete. Even if the agreement encompassed defendant’s

 statement from schedule of liabilities that his loans were “current” and not “delinquent,” those

 terms were not defined in the schedule of liabilities, there was no consistent definition for those

 terms in the banking industry. 18 U.S.C.A. § 1001.

        It bears repeating: even if the court were to determine that one or more of the contracts was

 unambiguous, this motion to dismiss must still be granted because absent fraud – a false statement

 – the filing of an insurance claim for payment that is not covered is not fraud: fraud requires a false

 statement, deception, a material omission. Nowhere in the indictment are these essential elements

 of a fraud allegation included.

        D.      If A Party Intends to “Deceive” Another Party, This Does not Necessarily
                Constitute Fraud. Fraud Requires an Intent to Unlawfully Deprive the Other
                Party of Money Or Property Through False Deceptive Statement.

        In a mail or wire fraud case, the government must prove that the defendant intended to

 defraud the victim. The decision in United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016),

 modified, 838 F.3d 1168 (11th Cir. 2016), explained:




                                                       19
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 20 of 23 PageID 636




        Section 1343 forbids only schemes to defraud, not schemes to do other wicked
        things, e.g., schemes to lie, trick, or otherwise deceive. The difference, of course,
        is that deceiving does not always involve harming another person; defrauding does.
        That a defendant merely “induce[d] [the victim] to enter into [a] transaction” that
        he otherwise would have avoided is therefore “insufficient” to show wire fraud.

 Takhalov, 827 F.3d at 1310. In Takhalov, the defendants were charged with an assortment of

 crimes involving their operation of nightclubs in Miami. The defendants hired “bar girls” to lure

 men to the bar; the girls would pose as tourists from Eastern Europe and invited men in nearby

 hotels to accompany them to the bar. At the bar, the men were allegedly defrauded in different

 ways (credit card fraud, hiding costs, etc). One issue on appeal, however, was whether hiring the

 women to pretend to be tourists, when, in fact, they were employees of the bar, amounted to fraud.

 The Eleventh Circuit said no. While this conduct is deceptive, it is not fraudulent. Even if the

 men would not have gone to the bar, but for the “invitation” from the women who were believed

 to be tourists looking for a good time, this is merely deception, not fraud. The men got what they

 paid for: drinks at a bar with the women. The definitions of “deceive” and “defraud” reveal the

 distinction: “These definitions make clear that there is a difference between deceiving and

 defrauding: to defraud, one must intend to use deception to cause some injury; but one can deceive

 without intending to harm at all.” Id. at 1312. Citing Second Circuit precedent, the court wrote:

        Misrepresentations amounting only to a deceit are insufficient to maintain a mail or
        wire fraud prosecution. Instead, the deceit must be coupled with a contemplated
        harm to the victim [that] affect[s] the very nature of the bargain itself. Such harm
        is apparent where there exists a discrepancy between benefits reasonably
        anticipated because of the misleading representations and the actual benefits which
        the defendant delivered, or intended to deliver.

 Id. at 1314. See also United States v. Miller, 953 F.3d 1095 (9th Cir. 2020) (The Ninth Circuit

 pattern jury instruction defined the mens rea for mail fraud as “a scheme to deceive or cheat.” In

 this case, based on cases from around the country and the bank fraud case in the Supreme Court,

 Shaw v. United States, 137 S. Ct. 462 (2016), the court held that the appropriate instruction must



                                                     20
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 21 of 23 PageID 637




 explain that the crime requires an intent to deceive and cheat: the defendant must not only intend

 to deceive the victim, but must intend to obtain money or property through the deception (i.e., to

 cheat)).

        Thus, if the government’s contention is that there was some aspect of the insurance claim

 that was not accurate, but the insurance claim was still valid, the defendant’s conduct is not

 fraudulent.

        As explained in the opening paragraphs of this motion, though, the unique feature of this

 health care and wire fraud case is the absence of any allegation of a specific false statement. There

 is no allegation of deception. The indictment alleges, in essence that if the insurance companies

 know what they now know, they either would not have paid the claim, or would have re-written

 the contracts to avoid any ambiguity about what they were willing to pay. That does not amount

 to fraud on the part of the defendants in this case.

 III.   CONCLUSION

        For the foregoing reasons, Defendants Durall and Fletcher urge this court to dismiss the

 indictment.

            Respectfully submitted this 19th day of January, 2021.

  s/ Donald F. Samuel                               /s/ Brendan Herbert
  Donald F. Samuel                                  Brendan Herbert
  Georgia Bar No. 624475                            Florida Bar No. 0076925
  GARLAND, SAMUEL & LOEB. P.C.                      POLSINELLI PC
  3151 Maple Drive, N.E.                            1111 Brickell Avenue, Suite 2800
  Atlanta, Georgia 30305                            Miami, FL 33131
  404-262-2225                                      Telephone: (305) 921-1820
  dfs@gsllaw.com                                    bherbert@polsinelli.com

  Admitted Pro Hac Vice                                 Brian McEvoy
                                                        Brian Rafferty
                                                        Grace Zoller
                                                        POLSINELLI PC
                                                        1201 West Peachtree St NW
                                                        Suite 1100


                                                         21
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 22 of 23 PageID 638




                                            Atlanta, GA 30309
                                            Telephone: (404) 253-6000
                                            Facsimile: (404) 253-6060
                                            bmcevoy@polsinelli.com
                                            brafferty@polsinelli.com
                                            gzoller@polsinelli.com

                           Counsel for Aaron Durall


  s/ Vincent A. Citro                   s/ Steven H. Sadow
  Vincent A. Citro                      Steven H. Sadow
  Florida Bar Number: 0468657           Georgia Bar No. 622075
  LAW OFFICES OF HORWITZ &              STEVEN H. SADOW, P.C.
  CITRO, P.A.                           260 Peachtree Street, N.W.
  17 East Pine Street                   Suite 2502
  Orlando, Florida 32801                Atlanta, Georgia 30303
  Telephone: (407) 843-7733             Telephone: (404) 577-1400
  Facsimile: (407) 849-1321             Facsimile: (404) 577-3600
  vince@horwitzcitrolaw.com             stevesadow@gmail.com

                                        Admitted Pro Hac Vice

                   Attorneys for Defendant Christian Fletcher




                                             22
Case 3:20-cr-00086-TJC-JBT Document 212 Filed 01/19/21 Page 23 of 23 PageID 639




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

  v.                                                 Case No.
                                                     3:20-CR-86-TJC-PDB
 AARON DURALL, et al,

         Defendants.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 19, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

 to all counsel of record.

                                             s/ Brian Rafferty
                                               Brian Rafferty




                                                   23
